Case 9:19-cv-81160-RS Document 926 Entered on FLSD Docket 05/13/2021 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                         Civil No.: 19-cv-81160-SMITH/MATTHEWMAN

  APPLE, INC.,

         Plaintiff,
                                                                                          KJZ
  vs.

  CORELLIUM, LLC,
                                                                               May 13, 2021

        Defendant.                                                                            West Palm Beach
  ____________________________________/


        ORDER SETTING HEARING VIA ZOOM VIDEO TELECONFERENCE (VTC)
         ON CORELLIUM, LLC’S MOTION FOR PROTECTIVE ORDER [DE 909]

         THIS CAUSE is before the Court upon Defendant, Corellium, LLC’s (“Corellium”)

  Motion for Protective Order (“Motion”) [DE 909]. The Motion was referred to the undersigned by

  the Honorable Rodney Smith, United States District Judge. See DE 32.

         After careful review of the Motion, Plaintiff Apple Inc.’s (“Apple”) Response [DEs 913,

  916], and Corellium’s Reply [DE 924], because the parties’ positions—and even their recitation

  of the facts—are in conflict, and because the parties are unable to resolve these matters without

  Court intervention, it is hereby ORDERED that a hearing on Corellium’s Motion [DE 909] shall

  be conducted via Zoom video teleconference (VTC) on May 28, 2021, at 1:15 p.m. The

  undersigned’s Courtroom Deputy, Ken Zuniga, will, at a later date, email instructions for accessing

  the Zoom VTC hearing to counsel.




                                                  1
Case 9:19-cv-81160-RS Document 926 Entered on FLSD Docket 05/13/2021 Page 2 of 2




         DONE and ORDERED in Chambers at West Palm Beach, Palm Beach County, Florida,

  this 13th day of May, 2021.




                                                     WILLIAM MATTHEWMAN
                                                     United States Magistrate Judge




                                           2
